Citation Nr: 1210015	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder impingement syndrome with acromioclavicular arthritis.

2.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 (2011) for convalescence following left shoulder surgery on October 2, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to April 1993 and from June 2004 to November 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

This case was previously remanded by the Board in October 2010.  The Veteran had appealed the initial 20 percent evaluation assigned for his left shoulder impingement syndrome with acromioclavicular arthritis.  At the time of the October 2010 remand, the most recent documents associated with the claims file were the Veteran's October 2007 claim for a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence, as well as VA treatment records dated in October 2007 showing that the Veteran underwent left shoulder arthroscopic superior labral repair, left shoulder arthroscopic subacromial decompression with bony acromioplasty, and left shoulder arthroscopic distal clavicle excision.  

As such, the Board found that subsequent to the Veteran's last VA examination to determine the severity of his service-connected left shoulder disorder in December 2005, the Veteran underwent left shoulder surgery in October 2007, and therefore a VA examination was necessary to determine the current severity of the service-connected left shoulder disorder.

In addition, the Board found that the issue of entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 had not been adjudicated by the RO and was intertwined with the increased rating issue on appeal.  Therefore, the 

Board remanded the issue of entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following left shoulder surgery for RO consideration prior to the Board reaching a final determination on the issue of entitlement to an increased evaluation for left shoulder impingement syndrome with acromioclavicular arthritis.  Specifically, the RO was instructed to formally develop and adjudicate in a rating decision the Veteran's claim of entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following left shoulder surgery on October 2, 2007.  

However, in a November 2011 supplemental statement of the case, the RO indicated that it would not address the issue of entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following left shoulder surgery because entitlement was already granted in a February 25, 2008, rating decision.  

Significantly, no such rating decision has been associated with the claims file.  Under the circumstances, the Board finds that an additional effort should be made to obtain the cited February 25, 2008, rating decision in question prior to a final adjudication of the appellant's claims.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board further finds that a rating decision purportedly granting a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following left shoulder surgery is intertwined with the issue of entitlement to an initial evaluation in excess of 20 percent for left shoulder impingement syndrome with acromioclavicular arthritis.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, another effort should be made to obtain the February 25, 2008, rating 

decision and any materials not yet associated with the claims file which were generated during the development of that decision.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected left shoulder impingement syndrome with acromioclavicular arthritis, since October 2007.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of any response, the RO must obtain all relevant VA medical records from October 2007.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must then obtain a copy of the February 25, 2008, rating decision which purportedly granted a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following left shoulder surgery in October 2007, as well as all evidence generated during the development of the rating decision.  All 

attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain the identified decision and/or records, the RO is unable to secure same, the RO must send the appropriate notice and comply with its duty to assist with respect to the Veteran's claim of entitlement to a temporary total evaluation.  The RO must then formally develop and adjudicate in a rating decision the Veteran's claim of entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following left shoulder surgery on October 2, 2007.  If the issue is denied, the RO must notify the Veteran of his appellate rights on the issue, and inform him that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects the appeal as to this issue, the appeal must be returned to the Board for appellate review. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to an initial evaluation in excess of 20 percent for the Veteran's service-connected left shoulder disorder must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

